ADVISORY ACTION
The proposed amendments filed 1/14/2022 will not be entered because they raise new issues that require further consideration and search. Specifically, the proposed amendments to claims 8, 10, 12, 16, and 20 to require a water-resistant laminate strength of not less than 2.5 N/15 mm was not previously presented.

Furthermore, the affidavit filed 1/14/2022 after final action, but before or on the date of filing a Notice of Appeal will not be entered because applicant failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented. See 37 CFR 1.116(e). Accordingly, arguments regarding the information in the affidavit are moot.

Applicant argues Matsumura only teaches a general range of the amounts of polyamide 6 copolymer, and the amounts of such copolymer used in its examples are outside the claimed range (Remarks, p6).
As further discussed in paragraph 21 of the Final Rejection mailed 10/14/2021, the examiner maintains that Matsumura’s disclosed range nevertheless overlaps with the presently claimed range and so a prima facie case of obviousness exists. Additionally, while the examples use amounts outside of the claimed range, the reference still teaches the overlapping broader range and so presents a prima facie case of obviousness.

In response to the examiner’s previous statement that a skilled artisan would expect that increased amounts of polyamide copolymer would result in improved water-resistant laminate strength based on Matsumura’s examples (see paragraph 22 of Final Rejection), Applicant argues Matsumura’s Example 1 cannot be compared to Example 2 or Example 4 because Example 1 uses a different copolymer than the other two (Remarks, p6). Instead, Applicant argues this interpretation relies on hindsight knowledge of the present application (p6).
The examiner notes, however, that the previous analysis of Matsumura’s examples does not rely only on a comparison between Example 1 and Example 2 or Example 4. Instead, Example 1 was noted because it reinforced the comparison between Examples 2 and 4, both of which contained the same copolymer (nylon 6/12) in differing amounts (25% versus 50%, each by weight), wherein the higher amount result in significantly higher water-resistant laminate strength (0.98 versus 2.02, each N/15 mm). Example 1, which uses more than the amount in Example 2, also has a higher water-resistant laminate strength (1.34 N/15 mm). Taken as whole, one of ordinary skill in the art would reasonably expect increased water-resistant laminate strengths from increasing nylon copolymer content in general. At minimum, the comparison between Examples 2 and 4 suggests this, even if Example 1 cannot be directly compared.

In response to the examiner’s previous statement that previously provided data was not commensurate in scope with the claimed invention (see paragraph 23 of Final Rejection), Applicant argues the pending claims recite a range of 60-100% by mass of a polyamide 6 copolymer which is commensurate with Examples 1-1 to 1-5 in the specification which present a range of 60-91% by mass (Remarks, p6-7).
Initially, the examiner notes the previous statement was in response to Remarks filed 7/1/2021, which referred only to Examples 1-3, 1-4, 2-3, and 2-4 and Comparative Examples 1-2 and 2-2 (i.e., not all of Examples 1-1 to 1-5 were referred to as evidence), where the inventive examples only presented a range of 60-70% by mass of copolymer. Applicant has the burden of explaining proffered data. See MPEP 716.02(b)(II).
With respect to the referenced Examples 1-1 to 1-5, the examiner maintains the data is not commensurate in scope with the claimed invention. In particular, these examples only demonstrate the effects of one nylon copolymer (nylon 6/66 with 7% by mass of polyamide 66) across the noted range of 60-91% by mass whereas present claim 1 broadly recites “60 to 100% by mass of a polyamide 6 copolymer in which a ratio of a copolymerization component in the copolymer is 3 to 35% by mass.” Therefore, the claimed invention provides a more broadly defined copolymer and encompasses amounts not demonstrated. One of ordinary skill in the art, absent Matsumura’s implicit teaching that increased amounts of copolymer provides improved water-resistant laminate strength, would not be able to determine that the results occur across the scope of the claimed invention, e.g., at higher weight amounts of copolymer or with copolymers other than the two exemplified ones. 

For these reasons, the examiner maintains the rejections of record.

/JOHN D FREEMAN/Primary Examiner, Art Unit 1787